         Case 1:21-cv-01310-MKV Document 16 Filed 03/05/21 Page 1 of 1



                                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                    ELECTRONICALLY FILED
                                                                                 DOC #:
 RICHARD O’KEEFE,
                                                                                 DATE FILED: 3/5/2021
                               Plaintiff,
                                                                    1:21-cv-01310-MKV
                        -against-
                                                                 ORDER OF DISMISSAL
 DXC TECHNOLOGY COMPANY,

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 15]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the Parties have not memorialized their

settlement in an agreement and if the application to restore the action is made by April 5, 2021.

If no such application is made by that date, today’s dismissal of the action is with prejudice. See

Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      ___________
                                                      __       _________
                                                                       ________
                                                                             ____
                                                                                ________
                                                                                      ____
                                                                                         ____
                                                                                           ____
Date: March 5, 2021                                   MARY YKKAY    VYSKOCIL
                                                               AY VYSYSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist
